Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 02/07/2022 in which claims 1-12 and 14-21 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/07/2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etsi (“High-Performance Single Layer High Dynamic Range (HDR) System for use in Consumer Electronics devices; Part 1: Directly Standard Dynamic Range (SDR) Compatible HDR System (SL-HDR1)”). Etsi was cited in Applicant’s Information Disclosure Statement filed on 01/12/2021.

As to claim 2, Etsi teaches an apparatus comprising one or more processors configured for:

obtaining chroma components representative of chroma components of an output image from color components representative of an input image (Pages 42-44, Section 7.2.4; also see Pages 64-65, Sections C.1.1 and C.1.2; also see Page 65, Section C.1.3, particularly equation (C.7)),

said color components being in an RGB color space (Page 44, Equations (31) and (32) show R, G, and B values being derived based on Ypost, Upost, and Vpost values; Page 65, Equations C.4, C.8, and C.9 show U and V values being derived based on R, G, and B values);

said output image being intended to be obtained by applying a decoding and a post-processing to an encoded image, said encoded image being obtained by applying a pre-processing and encoding to said input image (Pages 42-44, Section 7.2.4; also see Pages 64-65, Sections C.1.1 and C.1.2; also see Page 65, Section C.1.3, particularly equation (C.7));

and in response to a determination that a value of a pixel in at least one of said chroma components exceeds a given value, modifying the value of said pixel in at least one of said color components of the input image in such a way that the value of said pixel in said at least one of said chroma components obtained from the modified color components is lower than or equals to said given value (Pages 42-44, Section 7.2.4; also see Pages 64-65, Sections C.1.1 and C.1.2; also see Pages 65-66, Section C.1.3; looking at Equation (27), it is shown that Ypost2 is clipped using a function that contains 0 and Ypost1; from Pages 42-44, looking at Equation (28), it is shown that Upost2 and Vpost2 are derived based on Upost1/Vpost1 and Ypost2 values; as such, it is apparent that there is a direct relationship between Ypost2 and Upost2/Vpost2; therefore, when Upost1/Vpost1 exceed a given value, a modified version resulting in Upost2/Vpost2 can be lower than or equal to said given value; looking at Pages 65-66 and Equation (C.10), it is shown that Upre2/Vpre2 is calculated based on a clipping function that involves a negative number and Upre1/Vpre1; therefore, it is also apparent that when Upre1/Vpre1 exceed a given value, a modified version resulting in Upre2/Vpre2 can be lower than or equal to said given value).

As to claims 1 and 14, the apparatus of claim 2 performs all the steps and comprises all the elements of the method of claim 1 and the non-transitory processor-readable medium of claim 14. Therefore, claims 1 and 14 are rejected similarly as claim 2.

As to claims 3 and 15, Etsi further teaches wherein the given value depends on a maximal integer value before clipping of the value of said pixel in at least one of said chroma components (Page 43, see equations (25)-(28), particularly equations (27) and (28); also see Pages 65-66, Section C.1.3, equations (C.7)-(C.10)).

As to claims 4 and 16, Etsi further teaches wherein a value of said pixel in a first of said at least one chroma component is compared with a first given value and, a value of said pixel in a second of said at least one chroma component is compared with a second given value and said first and second given values are different values (Page 43, see equations (25)-(28), particularly equations (27) and (28)).

As to claims 5 and 17, Etsi further teaches wherein the value of said pixel in a single color component is modified (Page 43, see equations (25)-(28), particularly equations (27) and (28); also see Pages 65-66, Section C.1.3, equations (C.7)-(C.10)).

As to claims 6 and 18, Etsi further teaches wherein the value of said pixel in at least one of said color components is modified by replacing the value of said pixel in the single color component by a value obtained when the value of said pixel in said chroma component is lower than or equals to said given value (Page 43, see equations (25)-(28), particularly equations (27) and (28); also see Pages 65-66, Section C.1.3, equations (C.7)-(C.10)).

As to claims 7 and 19, Etsi further teaches wherein a first value is obtained when the value of said pixel in a first chroma component equals to a first given value, a second value is obtained when the value of said pixel in a second chroma component equals to a second given value, then, a maximal value 

As to claims 8 and 20, Etsi further teaches wherein the value of said pixel in said single color component is replaced by said maximal value if said maximal value is strictly greater than 0 and strictly greater than the value of said pixel in said single color component (Page 43, see equations (25)-(28), particularly equations (27) and (28); also see Pages 65-66, Section C.1.3, equations (C.7)-(C.10)).

As to claims 9 and 21, Etsi further teaches wherein said signal color component is considered as being a first color component, the value of said pixel in a second color component is also modified, said second color component being determined according to a first and a second values, said first value being obtained when the value of said pixel in a first chroma component equals to a first given value, and said second value being obtained when the value of said pixel in a second chroma component equals to a second given value (Page 43, see equations (25)-(28), particularly equations (27) and (28)).

As to claim 10, Etsi further teaches wherein the value of said pixel in the second color component is modified by multiplying said value of said pixel in said second color component by a ratio of a maximal value over the value of said pixel in the first color component, said maximal value of said pixel being determined as being either said first value if said first value is greater than the second value or said second value otherwise (Pages 43-44, scenario of (T<=1) and of (T>1) corresponding to equation (30)).

As to claim 11, Etsi further teaches wherein the value of said pixel in the second color component is modified only if said maximal value is greater than a given value (Pages 43-44, scenario of (T<=1) and of (T>1) corresponding to equation (30)).

As to claim 12, Etsi further teaches wherein the value of said pixel in the second color component is modified only if the value of said pixel in the input image is lower than the value of said pixel in the first color component (Pages 43-44, scenario of (T<=1) and of (T>1) corresponding to equation (30)).

Response to Arguments

Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.

Examiner maintains that Etsi discloses said color components being in an RGB color space (Page 44, Equations (31) and (32) show R, G, and B values being derived based on Ypost, Upost, and Vpost values; Page 65, Equations C.4, C.8, and C.9 show U and V values being derived based on R, G, and B values).

Examiner also maintains that Etsi discloses, in response to a determination that a value of a pixel in at least one of said chroma components exceeds a given value, modifying the value of said pixel in at least one of said color components of the input image in such a way that the value of said pixel in said at least one of said chroma components obtained from the modified color components is lower than or equals to said given value (Pages 42-44, Section 7.2.4; also see Pages 64-65, Sections C.1.1 and C.1.2; also see Pages 65-66, Section C.1.3; looking at Equation (27), it is shown that Ypost2 is clipped using a function that contains 0 and Ypost1; from Pages 42-44, looking at Equation (28), it is shown that Upost2 and Vpost2 are derived based on Upost1/Vpost1 and Ypost2 values; as such, it is apparent that there is a direct relationship between Ypost2 and Upost2/Vpost2; therefore, when Upost1/Vpost1 exceed a given value, a modified version resulting in Upost2/Vpost2 can be lower than or equal to said given value; looking at Pages 65-66 and Equation (C.10), it is shown that Upre2/Vpre2 is calculated based on a clipping function that involves a negative number and Upre1/Vpre1; therefore, it is also apparent that when Upre1/Vpre1 exceed a given value, a modified version resulting in Upre2/Vpre2 can be lower than or equal to said given value).

Aside from the explanations in the above citation, it should be pointed out that since “a given value” is not expanded upon in the claim language, it can be interpreted as being broad enough so that there is an instance where a first U/V value is greater than said given value while a later modified U/V value of said first U/V value, which would have undergone clipping, would be equal to or lower than said given value.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482